                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:14CR3021

     vs.
                                                             ORDER
JOSHUA DAIN PEARCE,

                  Defendant.

IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 89), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           The defendant shall be released to reside at NOVA, Omaha,
           Nebraska and participate in that facility’s substance abuse
           treatment program. The defendant shall fully comply with the
           requirements of defendant’s treatment plan and all rules of the
           NOVA facility. If the defendant is discharged from the facility for
           any reason whatsoever, or leaves the premises of the facility
           without authorization, Defendant shall promptly report to the
           supervising officer or to any law enforcement officer. In addition,
           irrespective of whether Defendant self-reports upon discharge or
           leaving the facility, the United States Marshal, and/or any law
           enforcement officer is hereby authorized and ordered to take the
           defendant into custody and detain the defendant pending a
           prompt hearing before the court.

3)   The defendant shall arrive at NOVA by 10:00 a.m. on February 25, 2019.
     Defense counsel shall communicate with the Marshal to arrange for
     Defendant’s release to the Federal Public Defenders Office for transport to
     NOVA.

     February 14, 2019.
                                             BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
